DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	The previous rejection has been overcome in view of the changes made to claims 1 and 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	The previous rejections have been overcome in view of the changes made to claims 1 and 6.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata 2008/0217943 in view of Teoh 2014/0054914. As to claims 1 and 6, lwata discloses in Figs. 2, 3 and 4 a vehicle interior member that is to be mounted on a base surface 35 of a vehicle 3. The vehicle interior member comprises a first core material 38, a first skin 31a that is softer than the first core material and that is superposed on a surface of the first core material which forms a first rim part having a U-shaped cross section in which at least a part of the peripheral edge part is folded back to the back surface side of the first core material to sandwich a peripheral edge part of the first core material; see Fig. 4. lwata also discloses a second core material 39 superposed on the first core material while facing the back surface with respect to the back surface of the first core material, a second skin 39 that is softer than the second core material and that is superposed on a surface of the second core material which forms a second rim part having a U- shaped cross section in which at least a part of the peripheral edge part is folded back to the back surface side of the second core material to sandwich a peripheral edge part of the second core material; see Fig. 4. The first rim part, the peripheral edge part of the first core material sandwiched by the first rim part, the second rim part, and the peripheral edge part of the second core material sandwiched by . 
As to claim 2, the skin and core parts of Iwata are effectively bonded together by the stitching 36 and, therefore, read on the claimed structure.
As to claim 4, Iwata does not disclose extending the rim parts around the entire perimeter of the vehicle interior member. Howevr, it would have been obvious to one of ordinary skill in the art to extend the rim parts in lwata around the entire periphery of the vehicle member depending on the desired decorative effect.
As to claim 5, lwata shows in Fig. 2 that the base materials will have to be bent in order to form the shaped console cover.
As to claim 7, Teoh discloses this feature in [0049].
As to claims 8 and 9, Iwata discloses in Fig. 5 an embodiment wherein a portion of main body layer 45 extends between the core layers 48 and 49. This portion can be considered to meet the limitation of a “spacer” between the two core layers. As to the use of adhesive to bond the layers together in Iwata, the examiner takes official notice of the fact that it is well-known in the laminate arts to use adhesive as a means of joining layers together. Therefore, it would have been obvious to one of ordinary skill in the art to use adhesive to bond the portion of the main body layer 45 that is located between the core layers 48 and 49 to these core layers in Iwata as is well-known in the laminate arts.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata 2008/0217943 in view of Teoh 2014/0054914 as applied to claims 1, 2, 4, 5 and 7 above, and further in view of Fukui 2011/0076444. The combined prior art of Iwata and Teoh discloses the invention substantially as claimed; see the above rejection. However, Iwata does not include a cushioning layer in his vehicle interior .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783